         Case 3:19-cv-00430-BAJ-EWD           Document 1      07/02/19 Page 1 of 7




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


 JEANNIE SWEEZY                                          *      CIVIL ACTION
                                                         *
 VERSUS                                                  *      NUMBER:
                                                         *
 EARL HENDRIX, JR., PROGRESSIVE                          *      JUDGE:
 MOUNTAIN INS. CO., PERFORMANCE                          *
 PETERBILT OF TALLAHASSEE, LLC,                          *      MAGISTRATE:
 SENTRY SELECT INSURANCE COMPANY,                        *
 JOHN DOE AND STATE FARM MUTUAL                          *
 AUTOMOBILE INS. COMPANY                                 *
                                                         *

 * * * * * * * * * * * * * * * *



FILED: ___________________________                _______________________________
                                                  DATE

                              PETITION FOR REMOVAL

       Defendants, Performance Peterbilt of Tallahassee, LLC and Sentry Select Insurance

Company, file this Petition for Removal of this case from the 18 th Judicial District Court for

the Parish of West Baton Rouge, State of Louisiana, in which it is now pending, to the United

States District Court for the Middle District of Louisiana. This removal is predicated upon

diversity of citizenship jurisdiction under 28 U.S.C. §1332.
 Case 3:19-cv-00430-BAJ-EWD         Document 1      07/02/19 Page 2 of 7




1.   This case was commenced in the 18th Judicial District Court for the Parish of

     East Baton Rouge, State of Louisiana, on May 30, 2019, through the filing of

     a Petition for Damages setting forth a claim for relief upon which this action

     is based.

2.   Plaintiff, Jeannie Sweezy (“Sweezy”), instituted this action for personal

     injuries allegedly sustained in a motor vehicle accident on June 15, 2018 in the

     Parish of West Baton Rouge.

3.   Plaintiff designated Earl Hendrix, Jr., Progressive Mountain Insurance

     Company, Performance Peterbilt of Tallahassee, LLC, Sentry Select Insurance

     Company, and State Farm Mutual Automobile Insurance Company as

     defendants in this matter.

4.   Service of process upon defendant, Earl Hendrix, Jr., was requested through

     the Louisiana Long-Arm Statute in LSA-R.S. 13:3201, et seq., and the

     affidavit of such long-arm service was filed into the record of the state court

     proceeding indicating service on him on June 7, 2019 (Exhibit 1: Affidavit of

     Long-Arm Service dated 6/25/18).

5.   Service of process upon defendant, Performance Peterbilt of Tallahassee, LLC,

     was requested through the Louisiana Long-Arm Statute contained in LSA-R.S.

     13:3201, et seq., but no affidavit of long-arm service has been filed into the


                                     2
 Case 3:19-cv-00430-BAJ-EWD          Document 1     07/02/19 Page 3 of 7




      record of the state court proceeding.

6.    Service of process upon defendant, Sentry Select Insurance Company, was

      requested through the Louisiana Secretary of State and effectuated on June 10,

      2019 (Exhibit 2: Citation directed to Sentry Select Insurance Company with

      service upon R. Kyle Ardoin, Secretary of State, Commercial Division).

7.    Service of process upon defendant, Progressive Mountain Insurance Company,

      was requested through CT Corporation, 4400 Easton Commons Way, Suite

      125, Columbus, Ohio 43129 through the Louisiana Long-Arm Statute

      contained in LSA-R.S. 13:3201, et seq., but no affidavit of long-arm service

      has been filed into the record of the state court proceeding.

8.    Service of process upon defendant, State Farm Mutual Automobile Insurance

      Company, was requested through the Louisiana Secretary of State and

      effectuated on June 10, 2019 (Exhibit 3: Citation directed to State Farm

      Mutual Automobile Insurance Company with service upon R. Kyle Ardoin,

      Secretary of State, Commercial Division).

9.    This matter has been removed within thirty (30) days of documented service

      of process upon Earl Hendrix, Jr., Sentry Select Insurance Company and State

      Farm Mutual Automobile Insurance Company.

10.   This action is one of a civil nature for damages.


                                     3
 Case 3:19-cv-00430-BAJ-EWD          Document 1     07/02/19 Page 4 of 7




11.   Sweezy alleges that she sustained injuries to various parts of her body,

      including but not limited to her neck, back, head, arms, hands, and legs, in

      addition to general soreness of her entire body, and that she is entitled to

      damages for past, present, and future physical pain and suffering (Petition for

      Damages, ¶¶ 19, 20).

12.   Sweezy further alleges that she is entitled to damages for past, present, and

      future mental pain and suffering (Petition for Damages, ¶ 20).

13.   Sweezy further alleges that she is entitled to damages for past, present, and

      future medical expenses (Petition for Damages, ¶ 20).

14.   Sweezy further alleges that she is entitled to damages for past, present, and

      future loss of enjoyment of life (Petition for Damages, ¶ 20).

15.   Sweezy further alleges that she is entitled to damages for past, present, and

      future disability (Petition for Damages, ¶ 20).

16.   Sweezy further alleges that she is entitled to damages for past, present, and

      future impairment of earnings capacity (Petition for Damages, ¶ 20).

17.   Sweezy further alleges that she is entitled to damages for past, present, and

      future lost wages (Petition for Damages, ¶ 20).

18.   Under Simon v. Wal-Mart Stores, Inc., 193 F.3d 848 (5th Cir. 1999), defendants

      aver that they possess a good faith belief at the time of this removal that


                                     4
 Case 3:19-cv-00430-BAJ-EWD           Document 1      07/02/19 Page 5 of 7




      diversity jurisdiction exists, irrespective of the merits of plaintiff’s lawsuit or

      any defenses applicable to her claims.

19.   Prior to removal of this matter, undersigned counsel communicated with

      plaintiff counsel, Misti Landry Bryant, who confirmed on June 19, 2019 that

      Sweezy’s claims exceed $75,000.00, exclusive of interest and costs.

20.   Jeannnie Sweezy is a Louisiana resident/domiciliary of Lafayette Parish, State

      of Louisiana.

21.   Earl Hendrix, Jr. is a Georgia resident/domiciliary who resides at 5209 Pine

      Street, Valdosta, Georgia 31601.

22.   Progressive Mountain Insurance Company is incorporated under the laws of

      the State of Georgia and which maintains its principal place of business in the

      State of Georgia.

23.   Performance Peterbilt of Tallahassee, LLC is a limited liability company

      organized under the laws of the State of Florida with its principal place of

      business at 335 Commerce Boulevard, Midway, Florida 32343.

24.   The members of Performance Peterbilt of Tallahassee, LLC are the following:

      a)     Nathan Ried, a Florida resident/domiciliary who resides in Tallahassee,

             Florida;

      b)     Ryan Church, a Tennessee resident/domiciliary who resides in


                                       5
 Case 3:19-cv-00430-BAJ-EWD          Document 1      07/02/19 Page 6 of 7




              Murfreesboro, Tennessee.

25.   State Farm Mutual Automobile Insurance Company is incorporated under the

      laws of the State of Illinois, and in the alternative, in a state other than the

      State of Louisiana, and which maintains its principal place of business in

      Bloomington, Illinois.

26.   Sentry Select Insurance Company is incorporated under the laws of the State

      of Wisconsin, with its principal place of business/domicile at 2225 Minnesota

      Avenue, Stevens Point, Wisconsin 54481.

27.   State   Farm    Mutual    Automobile     Insurance    Company,      as   alleged

      uninsured/under-insured motorist insurer of Jeannie Sweezy, owner and

      operator of the 2017 Honda Civic involved in the subject accident, is not

      deemed to be a citizen of the State of Louisiana because no third party

      “liability” claim is asserted against it as opposed to the first party, UM claims

      made by Jeannie Sweezy. 28 U.S.C. §1332(c)(1); Carpenter v. Illinois Central

      Gulf R. Co., 524 F. Supp. 249 (M.D. La. 1981).

28.   Earl Hendrix, Jr., Progressive Mountain Insurance Company, and State Farm

      Mutual Automobile Insurance Company concur in removal.

29.   Complete diversity of citizenship exists and the amount in controversy

      requirement in 28 U.S.C. §1332 is demonstrable.


                                      6
        Case 3:19-cv-00430-BAJ-EWD                      Document 1           07/02/19 Page 7 of 7




       WHEREFORE, defendants Performance Peterbilt of Tallahassee, LLC and Sentry

Select Insurance Company pray for removal of the above-entitled cause from the 18 th Judicial

District Court for the Parish of West Baton Rouge, State of Louisiana to the United States

District Court for the Middle District of Louisiana.

                                                               Respectfully submitted,




                                                               /s/ Charles M. Ponder, III
                                                               CHARLES M. PONDER, III, #2052
                                                               PONDER LAW FIRM
                                                               1010 Common Street, Suite 1715
                                                               New Orleans, Louisiana 70112
                                                               Telephone: (504) 528-3066
                                                               Facsimile: (504) 528-3077
                                                               E-Mail: cmponder@att.net



                                        CERTIFICATE OF SERVICE

              I hereby certify that on the 2nd day of July, 2019, I electronically filed the foregoing
              with the Clerk of Court by using the CM/ECF system which will send a notice of
              electronic filing to the following: All counsel of record. I further certify that I
              mailed the foregoing document and the notice of electronic filing by first-class mail
              and e-mail to the following non-CM/ECF participants: None.


                                   /s/ Charles M. Ponder III
                                         CHARLES M. PONDER, III




                                                         7
